Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of GB 2515773 to Smith.
Claim 19 recites a method for producing a disc-type refiner segment for refining lignocellulosic material.  AAPA teaches a known method for producing such a segment.  See Applicant’s published specification (hereafter Specification) [0005].  AAPA teaches providing production data of the disc-type refiner segment; supplying the production data to [fabricator, fabricating] a pattern of the disc-type refiner segment; using the…pattern of the disc-type refiner segment to generate a…mold for the disc-type refiner segment; and molding or casting the disc-type refiner segment using the mold.  See Specification [0005].  The pattern is also made from metal in AAPA, as the specification refers to milling metal. Id.  Claim 1 recites that the mold is a sand mold. Paragraph [0014] of applicant’s published specification teaches using a sand mold.  Although [0014] is not in the background, the paragraph begins by stating “the step of generating a mold may be performed as commonly known in the art.”  Thus, this paragraph is also AAPA.  It would have been obvious to use sand molding as taught in [0014] to perform the molding step of [0005] because it is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  
AAPA differs from claim 19 in that the prior art method teaches using a NC controlling milling machine to generate a pair of model halves that are then used to produce a mold, while claim 19 recites 3D printing a pattern of the disc-type refiner segment that is then used to produce the mold.  Yet It would have been obvious to manufacture a pair of model halves (for subsequent use in creating a mold) using additive manufacturing because the mere idea of manufacturing a known structure using additive manufacturing is not patentable.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified) upon which the claimed invention can be seen as an improvement, (2) teach a known technique that is applicable to the base device, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results that would improve the base device.  See MPEP 2143(D).  
pattern via additive manufacturing.   
Put another way, it is not patentable to use a known manufacturing technique (in this case, additive manufacturing) to fabricate a known structure from the prior art, absent (1) evidence that those of ordinary skill would believe such a structure could not be successfully fabricated by additive manufacturing or (2) claim steps unique to the fabrication of the claimed structure by additive manufacturing.  While there may be specific additive manufacturing steps or techniques unique to manufacturing this claimed structure, the mere idea of manufacturing the claimed structure using additive manufacturing is not patentable.  
Claim 1 also recites that the disc-type refiner segment [having] a first part and a second part and [the] 3D- printed patterns of the first and second parts of the disc-type refiner segment [being] formed separately.  AAPA teaches separately forming two milled halves.  Thus, when modifying AAPA with additive manufacturing it would have resulted in two parts.  Under this rejection, the two model halves in combination are considered the segment.  Each one may be 3D printed separately as a matter of common sense.
Regarding claim 21, AAPA teaches comprises providing production data of the first and second parts of the disc-type refiner segment.  See specification [0005].  Regarding claim 22, the modified method would result in supplying the production data of the first and second parts of the disc-type refiner segment to the 3D printer.  Regarding claim 23, since AAPA teaches milling two pattern halves, the modified rejection would result in 3D printing a pattern of the first and second parts of the disc-type refiner segment.  Regarding claim 24, AAPA as modified teaches using a 3D-printed pattern of the first and second parts of the disc-type refiner segment to generate a first mold and a second mold of the first and second parts of the disc-type refiner segment because AAPA was creating two mold halves from two pattern halves.  AAPA also teaches molding or casting the first and second parts of the disc-type refiner segment using the first and second molds, as recited in claim 25.  See Specification [0005].

Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Applicant first argues that AAPA does not teach forming two parts but only a pair of segments.  Yet claim 1 does not recite anything that distinguishes a part from a segment.  Thus, there is nothing preventing AAPA from being interpreted that the two milled halves are parts and that together they constitute a segment.
Next, applicant asserts that Smith does not teach 3D printing from a metal material.  This argument is unpersuasive.  AAPA teaches milling the segment from metal material.  Thus, the base reference uses metal.  The rejection does not modify the material, only the means of forming this metal into the pattern.  Namely, replacing milling with 3D printing.  This modification is obvious because Smith teaches that 3D printing is used to create similar structures in the relevant art.  Furthermore, Smith explicitly teaches using metal forming techniques, such as direct metal laser sintering (DMLS) and explicitly teaches using metal as a material.  See Smith pg. 2, ll. 21-30.  Thus, it would have been predictable that the model of the segment could be DMLSed instead of being milled.
Applicant also asserts that paragraph [0014] does not teach using a sand mold.  This is facially incorrect.  AAPA does teach using conventional sand molding techniques to create the mold, from a metal model.  Since AAPA would produce the same type of model this method could also be used.  The rejection has also been modified to combine the teachings of [0014] with the teachings of [0005] as being obvious, rather than [0014] being inferred to be part of the method of [0005].
Finally, applicant submitted a Declaration of Christer Hedlund.  The Hedlund Declaration makes the following assertions.
First, Mr. Hedlund asserts that using 3D printing allows the creation of forms that could not have been milled and cast using the conventional technique of AAPA.  This is likely true.  It 
Second, Mr. Hedlund asserts that Smith does not refer to 3D printing such novel shapes.  Again, this argument is irrelevant as such shapes are not claimed.
Third, Mr. Hedlund stats that claim 19 generates two refiner segments that in turn, each have two parts.  Thus, four mold halves are created.  This is incorrect.  Claim 19 does not recite the existence of two segments.  Nor does claim 19 define what constitutes a segment, thus the entire structure of AAPA may be considered a segment.  Claim 19 only recites and requires two mold halves to be taught by the prior art.
Fourth, Mr. Hedlund asserts that the 3D printing the model halves of AAPA would necessitate expensive equipment that is not usually found in existing production facilities.  Thus, the unavailability to the skilled person forms a high hurdle.  Expense and availability do not constitute evidence that a modification would not work.  An known expensive alternative remains a known alternative.
For these reasons, the affidavit is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Primary Examiner, Art Unit 3726









    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”